 


110 HR 4843 IH: To suspend temporarily the duty on mixtures containing n-butyl-1,2-benzisothiazolin-3-one (Butyl ben­zi­so­thi­az­line) and application adjuvants.
U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4843 
IN THE HOUSE OF REPRESENTATIVES 
 
December 19, 2007 
Mr. Reynolds introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on mixtures containing n-butyl-1,2-benzisothiazolin-3-one (Butyl ben­zi­so­thi­az­line) and application adjuvants. 
 
 
1.Mixtures containing n-butyl-1,2-ben­zi­sothiazolin-3-one (Butyl ben­zi­so­thi­az­line) and application adjuvants 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading:
 
 
 
 
9902._._Mixtures containing n-butyl-1,2-benzisothiazolin-3-one (Butyl benzisothiazline) (CAS No. 4299–07–4) and application adjuvants (provided for in subheadings 3808.92.50 or 3808.99.08)FreeNo changeNo changeOn or before 12/31/2011    . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
